Citation Nr: 9900739	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to an increased rating for a low back 
disorder, currently evaluated as 10 percent disabling.  

2. Entitlement to an increased rating for paroxysmal atrial 
fibrillation, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
August 1990, and from September 1990 to October 1995.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a May 1996 rating action, in which 
the RO service connected the veteran for paroxysmal atrial 
fibrillation.  The disability was evaluated as 10 percent 
disabling, effective from October 1995.  In addition, the RO 
denied the veterans claim of entitlement to service 
connection for a low back disorder.  An NOD was filed in 
August 1996, and an SOC was issued the following month.  The 
veteran filed a substantive appeal in October 1996.  In 
December 1996, the veteran testified before a hearing officer 
at the VARO in Hartford.  A Hearing Officers Decision was 
issued in February 1997, in which the veteran was service 
connected for a low back disorder.  The disability was 
evaluated as 10 percent disabling, effective from October 
1995.  Supplemental SOCs were issued in April 1997 and June 
1998.  In August 1998, the veteran testified before the 
undersigned during a Travel Board Hearing at the VARO 
Hartford.  

The Board notes that the veteran had also perfected an appeal 
for a left ankle sprain, but subsequently withdrew his appeal 
with respect to that issue during his August 1998 Travel 
Board Hearing.  

REMAND

The veteran has submitted well-grounded claims for increased 
ratings within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted claims which are plausible.  This 
finding is based in part on the veterans assertion that his 
service-connected low back disorder and paroxysmal atrial 
fibrillation are more severe then previously evaluated.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

A review of the claims file reflects the veteran was injured 
in an automobile accident in September 1987, and subsequently 
began to suffer from episodes of tachycardia.  In August 
1990, the veteran separated from the U.S. Air Force, and the 
following month enlisted with the U.S. Air National Guard.  
Thereafter, in October 1995, the veteran was medically 
discharged from the U.S. Air National Guard as a result of 
paroxysmal atrial fibrillation.  

That same month, October 1995, the veteran filed a claim of 
entitlement to service connection for paroxysmal atrial 
fibrillation, in addition to claims for a left ankle sprain 
and a back disorder.  Along with his claim, the veteran 
included a USAF Physical Evaluation Board report, and a 
statement from Charles Haffajee, M.D., dated in August 1995, 
who was treating the veteran for his paroxysmal atrial 
fibrillation.  Dr. Haffajee noted that the veteran had had 
syncope during exercise with attacks of supraventricular 
tachycardia.  In addition, the veteran was reported to have 
had occasional self-limited break through attacks on extremes 
of exercise.  Dr. Haffajee also reported that in 1994, the 
veteran had undergone electrophysiologic studies with the 
possibility of radiofrequency catheter ablation, however it 
was later determined that he was an unacceptable candidate.  
In addition, Dr. Haffajee noted that atrial fibrillation was 
a chronic, ongoing, lifelong condition, and it would unlikely 
be cured, however recurrences could decrease in the short-
term by decreased stress and avoidance of anxiety.  
Furthermore, Dr. Haffajee stated that the veteran would 
require long-term monitoring, probable life-long drug 
therapy, and/or invasive procedures in the future.  

In January 1996, the veteran was medically examined for VA 
purposes.  With respect to his back, the veteran reported 
that the original injury had occurred while playing softball 
in service, and resulted in immediate incapacitation for a 
short period.  Since the original incident, the veteran 
reported he had occasionally suffered from other 
incapacitating episodes.  In addition, the veteran noted that 
his back pain was centered in his mid low back, with no 
radicular symptoms.  On examination, there was no paraspinal 
muscle spasm or sciatic notch tenderness.  Flexion was 
limited to approximately 40 degrees of true lumbosacral 
flexion, and extension limited to 5 degrees, with 
hyperextension of the spine resulting in pain.  Lateral 
bending was 10 degrees both right and left, and rotation 15 
degrees both right and left.  Radiographic studies were 
negative.  The examiners diagnosis was chronic lumbosacral 
strain.  With respect to the veterans heart, the examiner 
noted the veterans motor vehicle accident in 1987, treatment 
with Dr. Haffajee, and a history of recurrent atrial 
fibrillation.  Furthermore, the veteran was noted to be 
taking Flecainide, and reported that he had been running four 
to six miles a day, but had found prolonged exertion caused 
an increase in episodes of atrial fibrillation.  

In December 1996, the veteran testified before a hearing 
officer at the VARO Hartford.  Under questioning, the veteran 
reported that while he had passed out a few times in service, 
and most recently in June 1996, he otherwise suffered from 
episodes of dizziness and near syncope, which he self-treated 
by laying down for a short time.  In addition, the veteran 
reported that even sitting down could sometimes bring on 
symptoms associated with dizziness or near syncope.  
Furthermore, the veteran testified that he continued to drive 
a car, because if he felt the onset of dizziness or near 
syncope he knew how to handle them.  As for his back, the 
veteran testified that while in service he had been treated 
by a chiropractor, placed on a temporary medical profile, and 
also prescribed Motrin and Flexeril.  He noted that he 
continued to take Motrin and Flexeril, and was currently 
being treated for his back at the VAMC West Haven.  

In addition to his testimony at the personal hearing, the 
veteran submitted additional medical evidence.  In 
particular, an August 1994 electrophysiological study noted 
that self limited atrial fibrillation was the only inducible 
arrhythmia brought on during testing.  It was therefore 
decided not to attempt RF ablation, and continue the veteran 
on Flecainide.  An assessment from Dr. Haffajee, dated in 
June 1994, indicated the veteran was doing relatively well, 
but resumption of leisure activities had resulted in near 
syncope episodes, which lasted for several minutes.  Dr. 
Haffajee noted however, that with the medications the veteran 
was taking, his episodes were less severe, and less in 
duration than they had been previously.  An exercise 
tolerance test, administered in August 1993, revealed no 
arrhythmias, was negative for symptoms, and noted the veteran 
to have excellent exercise tolerance.  Furthermore, the 
veteran submitted a report from the Meriden Chiropractic 
Group, dated in May 1994.  The report noted palpatory 
tenderness with spasm in the paralumbar musculature 
bilaterally, and reported that the veterans range of motion 
of the lumbosacral spine was severely restricted in all 
ranges.  The examiners diagnosis was lumbosacral strain with 
disc syndrome.

Thereafter, the RO received a VAMC West Haven discharge 
summary, dated in June 1996.  The summary noted the veterans 
episode of syncope while walking up one flight of stairs, and 
a history of several such episodes occurring in the past.  
During the course of his stay, the veteran underwent an EKG 
(electrocardiogram), which revealed sinus bradycardia at 45 
beats per minute, with T wave inversions in V2, V4, and flat 
T waves in V1 and V6.  The summary further revealed that the 
veteran had been recommended for EP (electrophysiologic) 
evaluation and possible DDD pacemaker placement, but had left 
the hospital against medical advice.  

In May 1997, the RO received VAMC West Haven outpatient 
treatment reports, dated from December 1995 to September 
1996.  These reports were associated with the veterans June 
1996 treatment for syncope.  In particular, it was reported 
by the veteran that anxiety may have been a precipitating 
factor in his atrial fibrillation.  Furthermore, a treatment 
record reflected the attending physicians disagreement with 
the veterans decision to leave the hospital.  

Subsequent treatment records, received by the RO in August 
1997, noted continued treatment for paroxysmal atrial 
fibrillation and a low back disorder.  A treatment record 
dated in June 1997 from Georgia Kelly, M.D., reported that 
the veteran had lifted a heavy object and heard a pop in his 
back, and was now suffering severe low back pain.  On 
examination, flexion was noted to be limited to 30 degrees 
with moderate muscle spasm and tenderness of the lumbosacral 
muscles.  An examination report from Ricardo Gaudinez, M.D., 
also dated in June 1997, noted the veteran to be suffering 
from lumbosacral spasm, and mild piriformis tenderness.  In 
addition, straight leg raise bilaterally reproduced left 
buttock and leg pain.  Dr. Gaudinezs impression was lumbar 
strain v. lumbar disc.  An MRI (magnetic resonance imaging) 
report, dated in June 1997, revealed a moderate left central 
herniated nucleus pulposus at L5-S1.  

In October 1997, the RO received additional VAMC West Haven 
outpatient treatment notes, some duplicative, dated from 
January to September 1996.  These records noted complaints 
and/or treatment for atrial fibrillation and low back pain.  
In February 1998, the RO received Yale/New Haven Hospital 
outpatient treatment records, dated from February 1996 to 
August 1997.  A tilt table examination report, dated in 
February 1997, reported no evidence of neurocardiogenic 
syncope.  An examination report from Rachel Lampert, M.D., 
dated in August 1997, noted that the veterans last episode 
of syncope had been in July 1996, and that he had not 
suffered any further episodes, although he had reported 
symptoms of heart racing, near syncope, and dizziness.  On 
examination, the veterans lungs were clear and his heart was 
noted to be regular in rate and rhythm, without murmur, rub 
or gallop.  An electrocardiogram was reported as normal, 
showing a sinus rhythm with normal axis, normal intervals and 
no ST or T wave changes.  Dr. Lampert also noted that the 
veterans taking of Flecainide did not appear to be 
controlling his symptoms, if all his symptoms of palpitations 
and near syncope were due to atrial fibrillation. 

In August 1998, the veteran testified before the undersigned 
during a Travel Board Hearing at the VARO Hartford.  Under 
questioning, in connection with his back, the veteran stated 
that he suffered from muscle spasm and pain on motion.  He 
noted that he took Motrin, and suffered from occasional 
spasms even when laying down.  Furthermore, the veteran 
reiterated previously made contentions regarding his 
paroxysmal atrial fibrillation, and contended that the RO had 
not properly considered all the medical evidence relating to 
this disability.  The veteran also testified that he had been 
treated for a syncopic episode at the VAMC West Haven in 
January or February 1997, although records of this were not 
in his claims file.  In addition to his testimony, the 
veteran also submitted a statement from Richard Roth, M.D., 
who noted that after reviewing medical records from Dr. 
Haffajee, he believed the veteran eligible for a 30 percent 
disability evaluation.  

We note that the provisions of Diagnostic Code 7011 (under 
the former criteria of which Code the veterans paroxysmal 
atrial fibrillation was initially evaluated) were recently 
revised by VA, effective January 12, 1998.  See 62 Fed. Reg. 
65,207-224 (December 11, 1997).  The current rating criteria 
are codified at 38 C.F.R. § 4.104, DC 7011 (1998); the 
previous criteria were codified at 38 C.F.R. § 4.104, DC 7011 
(1997).  The revision incorporates objective measurements of 
the level of physical activity, expressed numerically in 
metabolic equivalents (METs), at which cardiac symptoms 
develop.  

The Board further observes that METs are measured by means of 
a treadmill test. However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, the 
examiners estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  See 62 Fed. Reg at 65,211; see also 38 C.F.R. 
§ 4.104, Note (2) (1998).

In assessing the veterans current disability rating, where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Marcoux v. Brown, 10 
Vet.App. 3, 6 (1996); Karnas v. Derwinski, 1 Vet.App. 308, 
312-313 (1991).  

The Board is aware that, under the old criteria, the veteran 
could receive up to a 30 percent rating for paroxysmal atrial 
fibrillation, under the analogous provisions of DC 7013.  
However, under the new criteria, the veteran is eligible for 
up to a 100 percent disability rating.  The evidence of 
record currently reflects complaints by the veteran that he 
suffers from recurrent episodes of dizziness and near 
syncope, with the most recent documented episode of syncope 
being in June 1996.  The veterans most recent VA examination 
with respect to his heart was in January 1996.  At that time, 
no diagnoses or findings with respect to METs were made, nor 
have such findings been made since.  

The most recent medical evidence received by the RO indicates 
the veteran underwent a tilt table examination, which 
revealed no evidence of neurocardiogenic syncope.  In 
addition, the veteran was medically examined by Dr. Lampert, 
who reported a history of near syncope, but otherwise 
reported normal findings with respect to the veterans 
physical condition.  The Board is mindful of the seriousness 
of the veterans disability, but is also aware that the 
veterans contentions regarding his paroxysmal atrial 
fibrillation are not necessarily supported by the medical 
evidence of record.  Therefore, in view of the disparity 
between the veterans contentions and recent medical 
examinations and tests, we feel a current VA examination 
should be undertaken to evaluate the veterans heart 
disorder, and to determine the extent of his disability.  
Furthermore, a new examination will allow the veterans 
disability to be evaluated with respect to METs, and thus 
allow the Board to fairly evaluate his disability under the 
new criteria, which might possibly afford him a higher rating 
than 30 percent currently available under the old criteria.  

In regards to the veterans low back disorder, as noted 
above, the veteran was examined for VA purposes in January 
1996.  He reported occasional episodes of incapacitating back 
pain.  On examination, there was no paraspinal muscle spasm 
or sciatic notch tenderness, and flexion was limited to 
approximately 40 degrees with extension limited to 5 degrees.  
An X-ray of the veterans back was negative, and the 
examiners assessment was chronic lumbosacral strain.  The 
next documented medical treatment of the veterans back 
occurred in June 1997, after the veteran reported hearing a 
popping in his back while bending to move a chair.  A 
subsequent MRI of the veterans lumbosacral spine revealed a 
mild herniated disc at L5-S1.  

We note that the veteran has contended that his service-
connected low back disorder has become more severe and that 
he suffers from incapacitating muscle spasms.  It also 
appears, from the medical evidence, that the increase in 
severity of the veterans low back disorder is in part 
related to the reported incident in which he felt a popping 
in his low back.  In properly evaluating the veterans 
disability, the Board must determine whether the veterans 
herniated disc and any associated symptomatology is or is not 
related to his service-connected back disorder.  To undertake 
such fact finding would require the Board to make medical 
determinations that it is not qualified or allowed to do 
under the law.  See Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  Therefore, the Board is of the opinion that, before 
we attempt to evaluate the veterans increased rating claim 
for a low back disorder, an additional orthopedic evaluation 
should be undertaken.  

Furthermore, VA regulations describe pain as a factor that 
must be considered when making a disability rating decision 
involving the musculoskeletal system.  See 38 C.F.R. §§ 4.40 
(Functional loss), 4.45 (The joints), 4.59 (Painful motion) 
(1998); Ferraro v. Derwinski, 1 Vet.App. 326, 330 (1991).  
See also DeLuca v. Brown, 8 Vet.App. 202, 207 (1995); and 
Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997) (Although 
section 4.40 does not require a separate rating for pain, it 
does promulgate guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.).  In 
this instance, the veteran has contended he suffers from 
chronic pain, with incapacitating muscle spasms.  As such, 
evaluation of the veterans low back disorder should also be 
undertaken with consideration of §§ 4.40, 4.45, and 4.59, if 
appropriate.  

Accordingly, further appellate consideration will be deferred 
and both increased rating claims, for paroxysmal atrial 
fibrillation and for a low back disorder, are REMANDED to the 
RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have recently 
treated the veteran for paroxysmal atrial 
fibrillation or a low back disorder.  The 
RO should request that the veteran 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records, and any additional VA medical 
records, not already on file which may 
exist, and incorporate them into the 
claims folder.

2.  The veteran should then be scheduled 
for a VA cardiology examination to 
evaluate the extent of his paroxysmal 
atrial fibrillation disability.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  The 
examiners report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the veteran should undergo a 
treadmill test, or other appropriate 
examination, and findings recorded should 
give an estimation of the veterans level 
of activity, expressed in terms of METs.  
Furthermore, the examiner should opine 
whether the veterans paroxysmal atrial 
fibrillation is more likely to result in 
infrequent attacks, or is better 
described as severe, resulting in 
frequent attacks.  

3.  The veteran should also be scheduled 
for an orthopedic examination to re-
evaluate his low back disorder.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  The 
examiners report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses.  The 
examiner should state whether the veteran 
exhibits any limitation on range of 
motion testing with respect to his back, 
and whether such limitation is slight, 
moderate, or severe.  Also, the examiner 
should comment on any functional loss the 
veteran has as a result of pain, i.e., 
whether there is any functional loss in 
the back due to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and whether such loss is slight, 
moderate, or severe.  Furthermore, the 
examiner should provide an opinion as to 
whether the veterans subsequently 
discovered disc herniation is or is not 
related to his service-connected back 
disorder, and whether any of the 
veterans current back complaints are 
directly related to his herniated disc.  

4.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veterans claims, with particular 
consideration to the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59.  If action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) concerning all evidence 
added to the record since the last SSOC, 
including, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
